Citation Nr: 0815153	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  04-28 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an effective date earlier than January 29, 
2001, for the grant of service connection for diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
October 1974.

This appeal arises from a November 2007 rating decision 
issued by the Regional Office (RO) in Salt Lake City, Utah, 
that denied the above claim.  A discussion of the procedural 
history is warranted.

In April 2003, the Anchorage, Alaska, RO granted service 
connection for diabetes mellitus, evaluated as 20 percent 
disabling, with an effective date of January 29, 2001.  In 
July 2003, the Anchorage RO increased the rating for diabetes 
mellitus to 40 percent, effective from May 27, 2003.  The 
veteran appealed the issue of entitlement to an effective 
date prior to May 27, 2003 for his 40 percent rating.

In May 2005, the veteran was afforded a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.  In December 2005, the Board 
determined that additional development was needed and 
remanded the claim for an effective date prior to May 27, 
2003 for the 40 percent rating.  In August 2006, the 
Anchorage RO assigned an effective date of January 29, 2001, 
(the date of the award of service connection) for the 40 
percent rating for diabetes mellitus.

The Board issued another remand in April 2007.  It found that 
the RO's grant of a January 29, 2001effective date for the 40 
percent rating for diabetes mellitus would normally be 
commensurate with the effective date for service connection; 
as compensation may not be paid prior to the date of service 
connection, the RO's decision would usually be considered a 
full grant of the benefits sought on appeal.  The Board also 
found, however, that a claim for entitlement to an earlier 
effective date for service connection for diabetes mellitus 
was raised in statements received from the veteran's 
representative in December 2006 (VA Form 646), and March 2007 
(Informal Hearing Presentation), and that the claim had not 
yet been adjudicated by the agency of original jurisdiction 
(AOJ).  In making this determination, the Board found that 
the issue of entitlement to an earlier effective date for the 
award of service connection for diabetes mellitus was 
inextricably intertwined with the claim for an effective 
prior to January 29, 2001 for the assignment of a 40 percent 
rating for diabetes mellitus.  Adjudication of the claim for 
an earlier effective date for a 40 percent rating for 
diabetes mellitus was deferred and the claim for entitlement 
to an earlier effective date for the grant of service 
connection for diabetes mellitus was remanded for 
adjudication by the AOJ.  

At this juncture, the Board notes that the issue of 
entitlement to an initial rating in excess of 40 percent for 
service-connected diabetes mellitus was before it at the time 
of its April 2007 remand.  This claim was remanded to the RO 
for the issuance of a statement of the case (SOC).  The Board 
specifically noted that only if the veteran submitted a 
timely substantive appeal should this issue be referred back 
for appellate review.  As the claims folder does not contain 
a timely substantive appeal as to this issue, it is not 
before the Board at this time.  

Pursuant to the April 2007 remand instruction, the Salt Lake 
City RO issued a rating decision in November 2007 that denied 
the veteran's claim for entitlement to an earlier effective 
date for service connection for diabetes mellitus.  A 
statement of the case issued on November 9, 2007, although 
listing the issue as entitlement to an effective date prior 
to January 29, 2001 for the assignment of a 40 percent rating 
for diabetes mellitus, actually addressed the issue of 
entitlement to an effective date prior to January 29, 2001 
for the award of service connection for diabetes mellitus.  
The veteran's representative submitted a statement in 
February 2008, which is accepted as a timely substantive 
appeal.

More recently, in an April 2008 Informal Hearing 
Presentation, the veteran's representative reiterated and 
clarified that the veteran agreed with the effective date 
assigned for the 40 percent rating for his diabetes mellitus.  
Accordingly, the issue of entitlement to an effective date 
prior to January 29, 2001 for the assignment of a 40 percent 
rating for diabetes mellitus is considered withdrawn.  See 
38 C.F.R. § 20.204 (2007).




FINDING OF FACT

In April 2003, the RO granted service connection for diabetes 
mellitus, effective from January 29, 2001.  The veteran did 
not appeal the assignment of the effective date.  


CONCLUSIONS OF LAW

1.  The April 2003 RO decision that granted service 
connection for diabetes mellitus, effective from January 29, 
2001, is final.  38 U.S.C.A. § 7105.

2.  There is no legal entitlement to an effective date 
earlier than January 29, 2001, for the grant of service 
connection for diabetes mellitus.  38 U.S.C.A. § 5110 (West 
2001); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In April 2003, the RO granted service connection for diabetes 
mellitus, evaluated as 20 percent disabling, with an 
effective date of January 29, 2001.  The veteran was notified 
of this decision and of his appellate rights by letter dated 
April 25, 2003.  In a statement received on June 26, 2003, 
the veteran's representative stated, "Please review [the 
veteran's] NOD on the evaluation of His diabetes."  He went 
on to state that the veteran's diabetes had greatly affected 
his life by restricting him to certain kinds of work.  In an 
accompanying statement, an increased rating of 40 percent for 
diabetes mellitus was requested.  There was no expression of 
dissatisfaction or disagreement with the assignment of an 
effective date of  January 29, 2001, for the award of service 
connection for diabetes mellitus.  See 38 C.F.R. § 20.201 
(2007).  Rather, the veteran only appealed the assignment of 
the 20 percent rating. 

In July 2003, the RO increased the rating for diabetes 
mellitus to 40 percent, effective from May 27, 2003.  In a 
statement received in August 2003, the veteran stated that he 
disagreed with the effective date of the 40 percent 
evaluation for his diabetes mellitus.  He said that he was in 
training under the old GI Bill when he had to stop because of 
his diabetes.  The RO issued a statement of the case on the 
issue of entitlement to an effective date prior to May 28, 
2003, for the assignment of a 40 percent rating for diabetes 
mellitus.  In August 2004, the veteran submitted a 
substantive appeal on the issue of "Entitlement to an early 
effective date for increased evaluation of diabetes mellitus, 
from the 20 % to the 40% entitlement."  He argued that his 
diabetes mellitus restricted his daily activities, such as 
commercial flying.  

The claims file includes a statement from the veteran's 
representative, dated in August 2006, which is vaguely 
worded, but appears to argue that an earlier effective date 
for the award of service connection for diabetes mellitus is 
warranted.  Thereafter, a claim for an earlier effective date 
for service connection for diabetes mellitus was explicitly 
raised in the veteran's representative's statements, received 
in December 2006 (VA Form 646) and March 2007 (Informal 
Hearing Presentation).  

As noted above, the April 2003 rating decision awarded 
service connection for diabetes mellitus, effective from 
January 29, 2001.  While the veteran appealed the assignment 
of the 20 percent disability rating, at no time within one 
year of notification of the decision did he express 
dissatisfaction or disagreement with the assignment of the 
effective date of January 29, 2001, for the award of service 
connection.  See 38 C.F.R. § 20.201 (2007).  Accordingly, the 
April 2003 rating decision became final as to the assignment 
of the effective date of the award of service connection.  
See 38 U.S.C.A. § 7105(c).

Once an effective date has become final, a claimant's only 
recourse is to have the final decision revised on the grounds 
of clear and unmistakable error (CUE).  Rudd v. Nicholson, 20 
Vet. App. 296 (2006).  The veteran has not filed a claim for 
CUE.  
The only remaining possibility in this case is for the claim 
to proceed as some form of "freestanding claim for earlier 
effective dates."  See Rudd.  However, this vitiates the rule 
of finality.  The Board finds that there is no proper claim 
in this case.  The veteran has not alleged CUE and, as such, 
his claim for an earlier effective date is considered to a 
freestanding claim, which is not a valid claim.  The claim 
must be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  However, with respect to the earlier effective 
date issue, the decision rests on the interpretation of the 
law, and the VCAA is inapplicable.  See Mason v. Principi, 16 
Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 
(2004) (holding that VCAA notice was not required where 
evidence could not establish entitlement to the benefit 
claimed).


ORDER

Entitlement to an effective date earlier than January 29, 
2001, for the grant of service connection for diabetes 
mellitus is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


